Citation Nr: 1442022	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  06-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Whether the Veteran timely appealed a June 2005 RO decision which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This case has a lengthy procedural history, and initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO in Cleveland, Ohio, that denied an increase in a noncompensable rating for service-connected schizophrenia.  The Veteran perfected an appeal as to this issue, and ultimately, in an April 2011 decision, the Board granted a higher 30 percent rating for this disorder throughout the rating period on appeal. 

During the pendency of that appeal, in a June 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD.  A notice of disagreement was received from the Veteran, and a statement of the case was issued in June 2006.

In its April 2011 decision, the Board found that it did not have jurisdiction of the issue of whether new and material evidence had been submitted sufficient to reopen a previously denied claim for service connection for PTSD, and referred that issue to the RO for appropriate action.

The Veteran then appealed to the Court of Appeals for Veterans Claims (Court).  In a March 2012 joint motion for remand, the parties (the Veteran and the Secretary of VA) agreed that the portion of the Board's April 2011 decision that denied an increase in excess of 30 percent for service-connected schizophrenia should be affirmed, and that the portion of that decision which found that the Board did not have jurisdiction over the Veteran's petition to reopen a claim for service connection for PTSD should be vacated and the issue remanded for readjudication. 

In a March 2012 order, the Court granted the joint motion, vacated only that portion of the Board's April 2011 decision that found the Board did not have jurisdiction over the petition to reopen a claim for service connection for PTSD, and dismissed the appeal as to the remaining issue of entitlement to an increased rating in excess of 30 percent for service-connected schizophrenia.  The case was subsequently returned to the Board.

In a March 2013 decision, the Board determined that the Veteran did not timely perfect an appeal from the RO's June 2005 decision that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD, and the Board had no jurisdiction to review the merits of the claim.  The Veteran again appealed to the Court.  In a January 2014 joint motion for remand, the parties (the Veteran and the Secretary of VA) agreed that the March 2013 Board decision should be vacated and the issue remanded for readjudication.  The case was subsequently returned to the Board.

While this appeal was pending at the United States Court of Appeals for Veterans Claims (Court), the RO issued a decision in November 2013 that determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.

In this decision, the Board is reopening the previously denied claim for service connection for PTSD, and remanding it for additional development.  Moreover, as the evidence shows that the Veteran has been diagnosed with several psychiatric disorders, including bipolar disorder and polysubstance dependence, the Board finds that his claim encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disorder (other than schizophrenia) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The VA Form 9 (substantive appeal) submitted by the Veteran in July 2006 was ambiguous, and the Veteran has since clarified that he intended to perfect an appeal as to the June 2005 RO decision that determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD, as well as the denial of an increased rating for schizophrenia.

2.  The RO denied the application to reopen a previously denied claim for service connection for PTSD in a January 2003 rating decision and appropriately notified the Veteran of the decision and of his procedural and appellate rights, but he did not appeal that decision.
 
3.  Some of the evidence that was subsequently received is not cumulative or redundant of evidence already of record and considered in that decision and a prior decision and raises a reasonable possibility of substantiating this claim.

CONCLUSIONS OF LAW

1.  The Veteran has timely perfected an appeal of the June 2005 RO decision that determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD, and the Board has jurisdiction of this appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).

2.  The January 2003 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).
 
3.  New and material evidence having been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

In this decision, the Board determines that the Veteran timely perfected an appeal to reopen the previously denied claim for service connection for PTSD, and then reopens that claim on the basis of new and material evidence being received.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision as to these two issues.

Analysis

Timeliness of the Appeal

The initial question before the Board is whether the Veteran timely perfected an appeal of a June 2005 RO decision which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD.

The Board may address questions pertaining to its jurisdictional authority to review a particular case. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (stating that "it is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits..."). These questions include, but are not limited to, determining whether notices of disagreement and substantive appeals are adequate and timely, at any stage in a proceeding before it, regardless of whether the agency of original jurisdiction addressed such question(s). When the Board, on its own initiative, raises a question as to a potential jurisdictional defect, all parties to the proceeding and their representative(s), if any, will be given notice of the potential jurisdictional defect(s) and granted a period of 60 days following the date on which such notice is mailed to present written argument and additional evidence relevant to jurisdiction and to request a hearing to present oral argument on the jurisdictional question(s).  The Board may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d). 

An appeal to the Board consists of a timely filed notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  For an appeal to be timely, a claimant must file a notice of disagreement within the year after the RO sends him notice of the adverse action; and to timely perfect an appeal the claimant must submit a substantive appeal within 60 days after being sent a statement of the case, or within the remainder of the 1-year period which follows the RO's notice to him of the adverse decision, whichever period ends later.  A substantive appeal consists of a VA Form 9 or correspondence containing the necessary information.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 20.302.

A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  If the Statement of the Case and any prior Supplemental Statements of the Case addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the Statement of the Case and any prior Supplemental Statements of the Case.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  The Board will not presume that an appellant agrees with any statement of fact contained in a Statement of the Case or a Supplemental Statement of the Case which is not specifically contested.  Proper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108. 

Turning to the facts of this case, in July 2004, the Veteran's attorney filed an application to reopen a previously denied claim for service connection for PTSD, and a claim for entitlement to an increased rating for any service-connected disabilities.

In an April 2005 rating decision, the RO denied an increase in a noncompensable rating for service-connected schizophrenia.

In a June 30, 2005 decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD, and notified him of this decision by a letter dated June 30, 2005.

In August 2005, the Veteran filed a claim for an increased rating for service-connected schizophrenia.

In a February 17, 2006 decision, the RO denied an increase in a noncompensable rating for service-connected schizophrenia, and notified him of this decision in a letter dated February 23, 2006.

On March 23, 2006, the Veteran filed a notice of disagreement as to two issues. He wrote, "I am filing a Notice of Disagreement on your decision for my request for increase on disability for schizophrenia.  I'm also filing a NOD for PTSD."

On May 30, 2006, the RO promulgated a statement of the case finding that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD; a cover letter attached to this statement of the case reflects that it was mailed to the Veteran on June 1, 2006.

On June 1, 2006, the RO promulgated a statement of the case regarding entitlement to an increased rating for service-connected schizophrenia; a cover letter attached to this statement of the case reflects that it was mailed to the Veteran on June 5, 2006.

A VA Form 9 dated on June 27, 2006 was received from the Veteran on July 6, 2006 in which he checked Box 9.A. indicating that he wished to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that his local VA office sent to him.  In Box 10 of this form, he wrote, 

I received a Statement of the Case, dated June 1, 2006, which grants me 10% for schizophrenia.  This is not nearly enough.  I must take medication for my condition in order to function in the world at all.  The medication, however, makes me too dopey to drive.  So, I can't work and can't support myself.  The last job I had was as a fork lift driver but I was fired because I nearly injured someone because of the medication.

In Evans v. Shinseki, 25 Vet. App. 7 (2011), superseding Evans v. Shinseki, 24 Vet. App. 292 (2011), the Court held that a claimant who checked box 9A on his VA Form 9 indicating a desire to appeal all claims listed in the statement of the case did not limit those claims before the Board by specifying on the VA Form 9 arguments as to some, but not all, of the claims presented in the statement of the case.  The Court further held that in the case of any ambiguity of a VA Form 9, VA has a duty, under its own regulations, to notify the claimant of such and allow for clarification.  See Id. at 14; see also 38 C.F.R. § 20.101(d) (2013).

In this case, in the March 2012 joint motion for remand, the parties agreed that the current case is similar to the situation in Evans, supra.  In the March 2012 and January 2014 joint motions for remand, the parties cited Evans, supra, and agreed that there was ambiguity in the Veteran's July 2006 VA Form 9 (substantive appeal), as to whether he wanted to appeal only the issue of entitlement to an increased rating for service-connected schizophrenia, or whether he also wanted to appeal the issue of whether new and material evidence had been submitted to reopen a previously denied claim for service connection for PTSD.  In the January 2014 joint motion, the parties found that the Board committed error in its March 2013 decision, when it found that there was no ambiguity in the July 2006 VA Form 9, and that it did not give sufficient weight to the binding nature of the parties' agreement (in the prior joint motion for remand) that the July 2006 substantive appeal was ambiguous.  The parties instructed the Board to discuss the clarifying statement by the Veteran's representative on this point, and compare it to the other evidence it considered regarding this question.

The clarifying statement provided by the Veteran is a September 2012 letter from the Veteran's current representative, which asserted that the Board cannot simply find that there is no jurisdiction without first seeking clarification, and contended that the Veteran "...was seeking to appeal the PTSD denial on June 27, 2006 when he filed the VA 9 appeal."  He essentially asserts that he has clarified the Veteran's intentions in the July 2006 VA Form 9 at issue.  

In order for the Veteran to have perfected an appeal of the RO's June 2005 decision determining that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD, the record must show that he submitted a substantive appeal as to this issue to the RO within the later of either 60 days after the issuance of that SOC (meaning by August 1, 2006) or within one year after receiving the notification of the June 2005 rating decision (meaning by June 30, 2006).  Hence, considering the later of the two, the deadline for perfecting this appeal was August 1, 2006.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302. 

In light of the parties' agreement that the July 2006 VA Form 9 was ambiguous, and the current representative's September 2012 clarification that the Veteran intended to perfect his appeal as to PTSD at that time, the Board finds that the Veteran has timely perfected an appeal of the June 2005 RO decision that determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD.  Thus, the Board has jurisdiction of this appeal. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

New and Material Evidence  

The Veteran has claimed entitlement to service connection for PTSD.  This claim has previously been denied in a November 1998 RO decision.  This claim was denied again in an unappealed January 2003 rating decision.

A decision of the RO becomes final and binding and not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. §§ 5108, 7105(c); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim. Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Historically, service connection was established for schizophrenia in an August 1971 rating decision. 

The Veteran's claim of entitlement to service connection for PTSD was first considered and denied by the RO in a November 1998 decision, on the basis that there was no evidence of a current diagnosis of PTSD based on a verified stressor.  The Veteran was properly notified of that decision by a letter dated in December 1998, he submitted a notice of disagreement in December 1999, and a statement of the case was issued in March 2000.  He did not file a timely substantive appeal and therefore did not perfect an appeal to the 1998 decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year after the rating decision.  See 38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 1998 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

The Veteran subsequently filed a petition to reopen this claim in January 2002, which the RO denied in a June 2002 decision.  The Veteran filed another claim in June 2002, and in a January 2003 decision, the RO determined that new and material evidence had not been submitted, as there was no evidence of a diagnosis of PTSD based on a verified stressor.  He was appropriately notified of that decision by a letter dated in January 2003, and he did not appeal it.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year after the rating decision.  See 38 C.F.R. § 3.156 (2013); Buie, supra.  Thus, the January 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

The evidence of record at the time of the prior final January 2003 decision included his STRs, which were negative for a diagnosis of PTSD, and which showed diagnosis and treatment for schizophrenia from January 1971 to July 1971.  His DD Form 214 showed that he served on active duty from December 1969 to July 1971, that his primary military occupational specialty (MOS) was wireman, and that he had Vietnam service from May 21, 1970 to January 12, 1971.  He did not receive any combat awards or citations.  The Veteran's service treatment records reflect that he worked in communications in Vietnam from May 20, 1970 until early January 1971.  Additional evidence of record included post-service private medical records dated in the 1980s reflecting treatment for substance dependence, depression, and bipolar disorder, and a diagnosis in July 1987 of possible schizophrenia and PTSD based on the Veteran's reported history of combat in Vietnam.  Evidence of record also included a report of a November 1998 VA mental disorders examination that did not diagnose PTSD, and VA medical records reflecting treatment for chronic polysubstance dependence and PTSD.

The Veteran subsequently filed a petition to reopen this claim in July 2004.  Additional evidence received since the prior final January 2003 rating decision includes VA medical records reflecting treatment for PTSD, and a report of a June 2010 VA compensation examination that diagnosed PTSD, depressive disorder NOS, and alcohol and polysubstance dependence, in remission.  The examiner's diagnosis of PTSD was based primarily on the Veteran's reported history of combat in Vietnam and receiving a shrapnel wound there.  

This additional evidence, especially in combination, is new and material.  Specifically, the claims file now contains a VA examination report showing a diagnosis of PTSD and suggesting a relationship with service, the lack of which was the basis for the prior denials of this claim.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, so this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

The Veteran timely perfected an appeal of the June 2005 RO decision that determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for PTSD.

The petition to reopen a previously denied claim for service connection for PTSD is granted.





REMAND

Regrettably, additional development is necessary prior to appellate review of the claim for service connection for an acquired psychiatric disorder, other than schizophrenia, which is already service-connected.

The Veteran contends that he has an acquired psychiatric disorder, specifically PTSD, that was incurred in service.  As noted in the introduction, the evidence reflects that the Veteran has been diagnosed with several psychiatric disorders, to include bipolar disorder and polysubstance dependence, and his appeal therefore encompasses all of these diagnoses.  Clemons, supra.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

During the pendency of this appeal for service connection for PTSD, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f), by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended regulation, applicable in this case, provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3).

As noted above, the Veteran's DD Form 214 shows that he served on active duty from December 1969 to July 1971.  His primary MOS was wireman, and he had Vietnam service from May 21, 1970 to January 12, 1971.  He did not receive any combat awards or citations.  Service personnel records reflect that he received a court-martial in August 1971 for heroin possession in June 1971.

The Veteran's service treatment records reflect that he worked in communications in Vietnam from May 20, 1970 until early January 1971.  He was hospitalized on January 9, 1971 after a suicide attempt, and then air evacuated to Japan on January 12, 1971.  A January 11, 1971 narrative summary shows that he had a history of increasing depression and bizarre behavior, and then attempted suicide by cutting his wrists.  He both reported and denied heavy drug use.  On examination, he had depression, loose associations, and paranoid delusions; the diagnosis was schizophrenic reaction, acute, severe, and the stress was routine military duty.  He was air evacuated to the United States on January 22, 1971, and was hospitalized for schizophrenia.  He was separated from service in July 1971 for disability.  Service connection has been in effect for schizophrenia since July 1971.

The post-service evidence reflects a long history of polysubstance dependence, and varying psychiatric diagnoses since the mid-1980s.  The Veteran has previously undergone VA psychiatric examinations.  

On VA examination in November 1998, the Veteran reported that he was a radio operator during service in Vietnam, and had very heavy use of alcohol and drugs there.  He said he attacked his commanding officer while on drugs, and that when he was to be court-martialed, he attempted suicide by cutting his wrists.  He did not report that he was in combat during service.  He was reportedly put into a rehabilitation program in Vietnam, and then transferred to Japan, and then the United States.  The examiner diagnosed alcohol and polysubstance dependence.

On VA compensation examination in February 2005, the examiner noted the Veteran's reported history of attacking his commanding officer in service.  He reviewed the service treatment records and opined that the Veteran likely had an LSD-induced psychotic disorder during service.  After an examination, he diagnosed polysubstance dependence by history, alcohol dependence by history, and mood disorder not otherwise specified (NOS).  The Axis II diagnosis was personality disorder NOS with antisocial traits.  Neither PTSD nor schizophrenia was diagnosed.

On VA compensation examination in July 2010, the Veteran reported that he served in combat in Vietnam, and that he had a shrapnel wound to his shin.  He said that his primary duty in Vietnam was to go on reconnaissance missions, ambushes, and search and destroy missions.  The examiner summarized the Veteran's reported history of combat and a shrapnel wound, and diagnosed PTSD, depressive disorder NOS, and alcohol and polysubstance dependence, in remission.  The examiner also noted that the reliability of the Veteran's reported history was questionable.  

Although PTSD was diagnosed by a VA examiner, the Board finds that this examination is inadequate, as it is based on an inaccurate/incredible factual history of in-service stressors provided by the Veteran that is not supported by the service treatment records or service personnel records.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the Veteran's reports of combat, reconnaissance missions, search and destroy missions, and a combat wound, and of attacking his commanding officer, are not supported by other evidence.  For example, on physical examination during service in January 1971, the Veteran denied any operations or injuries, and an examination of his extremities was negative.  Service treatment records are entirely negative for shrapnel injury.  In other words, the claimed stressors upon which this diagnosis is based are not consistent with the places, types, and circumstances of the Veteran's service, and there is clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304(f)(3).

Thus, the Board finds that another VA examination and medical opinion is needed to determine whether any current psychiatric disorder (other than schizophrenia) was incurred during service or is otherwise related to service or a service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Recent information on file shows that the Veteran is currently incarcerated.  The Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claim.  38 U.S.C.A. § 5103A (West 2002).  Further, the Court has indicated that even though incarcerated, a Veteran should be accorded the same assistance as non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Id. at 191. The VA Adjudication Procedure Manual (M21-1MR) contains a provision for scheduling examinations of incarcerated Veterans.  The Manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.  

On remand, the AOJ should attempt to obtain any ongoing relevant medical records. See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency, and thus must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a psychiatric disorder since July 2010.  With any necessary authorization, obtain all additionally identified records that are not duplicates of those already in the claims file.  In particular, obtain relevant ongoing VA medical records dated since July 2010.

2.  The RO should take all reasonable measures to schedule the Veteran for a psychiatric examination as requested below.  If the Veteran remains incarcerated, the RO should confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible. See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which is the most feasible option.

3.  Upon receipt of all additional records, schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present.  All efforts to schedule the examination should be documented in the claims file.

The claims file must be provided to and reviewed by the examiner.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed necessary. 

The examiner should identify all current psychiatric disorders found to be present (i.e., PTSD, bipolar disorder, etc.)

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based.

(b) If the examination results in a psychiatric diagnosis(es) other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any currently demonstrated psychiatric disorder (other than PTSD) had its clinical onset during active service or is related to any in-service disease, event, or injury.

(c) Provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder was caused or permanently aggravated by service-connected schizophrenia.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

4.  Then readjudicate the claim for service connection for an acquired psychiatric disorder (other than schizophrenia) in light of all of the additional evidence associated with the claims file and electronic Virtual VA and VBMS files since the June 2006 statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


